Citation Nr: 0014922	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post tendon 
repair with nerve injury, left wrist, the minor extremity, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1996 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA).  The veteran currently resides 
within the jurisdiction of the RO in Houston, Texas.

In the April 1996 decision the RO denied an increased rating 
for residuals of a laceration of the left radial nerve and 
tendon, rated at 10 percent under Diagnostic Code 7804.  In a 
January 2000 decision the RO assigned a 40 rating for status 
post tendon repair with nerve injury, left wrist.  The RO 
maintained a separate 10 percent rating under Diagnostic Code 
7804.  The issue before the Board is as stated on the title 
page of this decision.

The veteran in correspondence received at the Board in March 
2000 makes a reference to an adjustment in his compensation 
payments.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The status post tendon repair with nerve injury, left 
wrist, the minor extremity, is productive of severe 
incomplete paralysis of the radial nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 for status 
post tendon repair with nerve injury, left wrist, the minor 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 8514 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

A review of the service medical records show that the veteran 
was hospitalized in February 1970 for a laceration of the 
left wrist with radial nerve damage while cutting through the 
brush in Vietnam.  In July 1971 the RO granted service 
connection for postoperative residuals, laceration of the 
left wrist and assigned a 10 percent rating.  The 10 percent 
rating remained in effect until the current claim.

In a May 1997 VA peripheral nerves examination showed that 
the veteran served in Vietnam, where he had a laceration of 
his left wrist with radial nerve and tendon injury.  The 
injury resulted from a cut with a machete while moving in a 
bush area.  This laceration was in the wrist but subsequently 
he had numbness above the elbow and running to his left 
shoulder.

The veteran worked in the waste oil disposal industry 
following his military service.  The veteran had a nervous 
breakdown in 1984, and has not been employed since that time.  
He had a workup at a VAMC in 1984 where a diagnosis of 
paranoid schizophrenia and post-traumatic stress disorder 
were made, but no neurologic diagnosis was made.  He showed 
no gross residual neurological impairment. The diagnosis was 
history of machete injury to left wrist with nerve and tendon 
damage in Vietnam and post-traumatic stress disorder.

In March 1998 the veteran testified before a Member of the 
Board sitting at Washington, D.C., where he testified that 
the status post tendon repair with nerve injury, left wrist 
had worsened.  The veteran testified as to the symptoms of 
his left wrist disability, including a limited range of 
motion, and weakness of his grip. 

A VA neurological examination was conducted in March 1999.  
The examination showed that the veteran was friendly and 
cooperative, in no distress.  The cranial nerves were grossly 
intact.  Motor examination revealed normal strength 
throughout.  Individual testing of the left arm revealed a 
healed laceration over the dorsum of his left wrist.  He had 
normal motor function and sensory testing.  Reflexes were 
intact.  There was no functional difficulty and no loss of 
range of motion.  Reflexes were 2+ throughout.  Sensory 
testing was grossly intact.  Cerebellar and gait were normal.

Diagnosis was status posttraumatic lesion to the left wrist 
with a history of radial nerve and tendon injury; however, at 
the time of the examination, his neurological testing was 
normal.  There was no impairment to motor, sensory, or reflex 
change in the left wrist and no limitation with movement.  He 
also had some vague history of low back pain without any 
evidence of neurological dysfunction.  He did not have an 
unusual affect and certainly his psychiatric symptoms persist 
based on his conversation during the interview.

A VA orthopedic examination was conducted in March 1999 
showed the examiner reviewed the claims record.  The veteran 
stated that he injured his left wrist.  He was taken from 
Vietnam to Japan and then to Fort Sam Houston where he had a 
tendon repair as well as a nerve injury surgery.  These are 
the only two surgeries that the veteran has had on the wrist.  
He continued to have a tingling pain over the superficial 
branch of what appeared to be the radial nerve that radiated 
all of the way up to the arm towards the shoulder.  

The veteran described in detail how the electrical junctions 
work.  If he lifted anything like a half a pint plant it 
would cause him pain.  He took no medications and did not 
wear a brace.  Pinching and gripping were particularly weak 
on that side.  He was right hand dominant.  The scar was well 
healed although it was sensitive.

The examination of the wrist revealed a well-healed incision 
over the dorsal radial aspect of his left wrist measuring 14 
centimeters in length.  It was tender to palpation over this 
and had a positive neuroma.  Distally, he had dysesthesias 
and paresthesias in the first web.  The tendons all appeared 
to be functional.  Grip strength on the right was 90 lbs., 
and on the left was 70 lbs.  Palmar flexion was 50 degrees 
bilaterally.  Dorsiflexion was 60 degrees bilaterally.  
Radial deviation was 15 degrees bilaterally and ulnar 
deviation of the right was 40, and the left 20.  X-rays 
showed the suture repair of the wrist.  The diagnosis was 
status post tendon repair, nerve injury, left wrist with 
moderate to severe symptomatology.

The examiner noted that the veteran described weakness of the 
left wrist as well as some stiffness.  Certainly, he had lost 
20 degrees range of motion, ulnar deviation when compared to 
the opposite side and 20 lb. of grip strength when compared 
to the opposite side.  The examiner indicated that in regards 
to objective numbness and pain, decreased grip strength-this 
has been documented.  

The veteran described his functional impairment quite well, 
and the examiner believed that it equaled the pathology and 
findings that he had at the time of the examination.  
Certainly, he was not completely disabled because of his 
wrist, he did not pretend to be, and examination bore that 
out.  He was weak, as was well documented; he had 
dysethesias, which bore out with the positive neuroma finding 
and the superficial branch of the radial nerve.  The examiner 
believed that all of this coincided with the pathology that 
was seen that day during the examination, and he thought that 
the veteran was very appropriate in that regard.

A December 1999 VA orthopedic opinion and addendum was an 
advisory opinion that stated that the orthopedic and 
neurology examination of March 1999 was clearly the more 
involved and accurate the March 1999 examinations.  


II. ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected for status post 
tendon repair with nerve injury, left wrist is well grounded, 
in that he has presented a plausible claim.  38 U.S.C.A. § 
5107(a) (West 1991). Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of well-
grounded claims.  The Board is satisfied all available 
relevant evidence is of record that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (1999), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1996).  Separate diagnostic codes identify the 
various disabilities.  

The veteran's status post tendon repair with nerve injury, 
left wrist is rated under Diagnostic Code 8514.  Since the 
veteran's right hand is his dominant hand, Diagnostic Code 
8514 contemplates that the left wrist will be evaluated under 
the minor category.  The current 40 percent evaluation is 
appropriate where severe incomplete paralysis of the radial 
nerve is demonstrated.  

A 60 percent evaluation requires complete paralysis of the 
radial nerve, including such symptoms as drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously.  38 C.F.R. Part 4, Diagnostic Code 
8514 (1996).

To summarize, the veteran's testimony and statements are 
deemed competent with regard to the description of the 
symptoms of his left wrist disorder.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard the March 1999 VA examination showed that the 
left wrist was tender to palpation and had a positive 
neuroma.  Distally, he had dysesthesias and paresthesias in 
the first web.  However, the tendons all appeared to be 
functional.  Additionally grip strength was to 70 pounds.  
The only impairment in range of motion when compared to the 
right was in ulnar deviation. 

After reviewing the evidence, it is the judgment of the Board 
that the current findings due not satisfy the criteria for 
severe complete paralysis of the left radial nerve.  The 
Board is satisfied that the functional impairment as set for 
the DeLuca v. Brown, 8 Vet.App. 202 (1998) is adequately 
reflected in the 40 percent rating. Accordingly, a higher 
rating is not warranted. 


ORDER

Entitlement to an increased rating in excess of 40 percent 
for status post tendon repair with nerve injury, left wrist, 
the minor extremity, is denied.


REMAND

In January 2000 the RO denied service connection for post-
traumatic stress disorder, degenerative disc diseased of the 
lumbosacral spine, and entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The Board construes the statements from the veteran received 
in February and March 2000, while the case was pending at the 
Board to be a notice of disagreement regarding these denials.  
Thus, a statement of thew case is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, it is requested that the RO furnish the veteran 
and his representative a statement of the case regarding the 
issues of entitlement to service connection for post-
traumatic stress disorder, degenerative disc diseased of the 
lumbosacral spine, and a total rating for compensation 
purposes based on individual unemployability.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The RO should inform the veteran of the requirements 
necessary to perfect an appeal.  The Board points out that 
these issues are not in appellate status until timely 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

